DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, in response to applicant's argument that Sompura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sompura teaches capturing images of different angles and estimating object diameter/size based on the images. It is obvious to apply Sompura’s teaching in the plant mass and volume estimation, because the diameter, volume and mass of an object can be mathematically derived from one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1).
Regarding claim 1. Massey discloses A gardening appliance (abstract, A plant growing apparatus), comprising: 
a liner positioned ([0051] the interior 202 may be defined by an inner surface of the door 118; [0064] the back panel 110 may be formed from an interior panel and an exterior panel that has insulation there between) within a cabinet (abstract, figure 1, [0040]-[0041] one or more panel 102 that surround the interior 202) and defining a grow chamber (abstract, an interior); 
a grow module rotatably mounted within the grow chamber (figure 2 unit 204; [0017] rotates the plant housing assembly), the grow module being configured for receiving a plant (abstract, the plant housing assembly comprising at least one growth ring; [0091] each growth ring 1206 may have a plurality of plant openings 2202 defined therein. Each plant opening 2202 may be configured to accommodate a plant pod therein); 
a motor mechanically coupled to the grow module for selectively rotating the grow module ([0017] a motor that selectively rotates the plant housing assembly); 
a lighting assembly positioned within the grow chamber for selectively illuminating one or more portions of the grow chamber ([0013] a light source positioned to provide light to the plant housing assembly; [0056] the light source 304 may provide the required light to any plants in the interior 210);
a camera system positioned within the cabinet (figure 2, figure 5 unit 214 a camera; [0073] the controller 726 may utilize the camera 214 to take and store or otherwise transmit a photo of the plant hanging assembly 204; [0074] the camera 214 may identify specific colors or features on the assembly 204); and 
a controller in operative communication with the motor, the lighting assembly, and and the camera system ([0016]-[0017] a controller that communicates with the fluid system and electrical system, the electrical system includes at least a light source, a camera, and a motor), the controller being configured for: 
operating the motor to selectively rotate the grow module between a plurality of angular positions ([0017] a motor that selectively rotates the plant housing assembly).
However, Massey does not explicitly disclose
the camera system is for monitoring growth of the plant;
capturing a plurality of images of the plant when the grow module is in the plurality of angular positions;
estimating a total plant mass or a total plant volume of the plant using the plurality of images;
diagnosing an abnormal growth condition of the plant using the plurality of images: and
operating the lighting assembly to adjust light directed toward the plant and correct the abnormal growth condition.
	Sompura discloses
capturing a plurality of images of an object when the object is in the plurality of angular positions ([0012] a moving image of a complete rotation of the user's finger);
estimating a total mass or a total volume of the object using the plurality of images ([0046] rotates his/her hand to capture all orientations including the front, back, perspective, and side view using an image capturing device 102 coupled to or in communication with the measuring system 100. As such, users may measure their fingers and/or wrists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Massey according to the invention of Sompura, to capture a plurality of images of the plant when the grow module is in the plurality of angular positions; and estimate a total plant mass or a total plant volume of the plant using the plurality of images, in order to better monitor the growth of the plant.
Martin discloses
a camera system is for monitoring growth of the plant ([00245] a machine-implemented method for monitoring plant growth based on sensor data; [0041] one sensor is a camera; [00286] The plant sensors 132 may comprise a digital camera for imaging the plants 10);
diagnosing an abnormal growth condition of the plant using the plurality of images ([00158] determine whether parameters based at least in part on the sensor data match one or more performance criteria; [00290] The digital camera may be a stereoscopic or 3D camera, and may capture one or both of digital photographic images or digital video); and
operating the lighting assembly to adjust light directed toward the plant ([00161] the adjustment to the at least one growing condition of the plant; [00235] the at least one growing condition that is adjusted comprises at least one of lighting …) and correct the abnormal growth condition ([00242] perform an adjustment to at least one growing condition of the one or more plants in response to a determination that the parameters do not match the one or more performance criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Massey according to the invention of Martin, to monitor growth of the plant; diagnose an abnormal growth condition of the plant using the plurality of images; and operate the lighting assembly to adjust light directed toward the plant and correct the abnormal growth condition, in order to better adjust the growth of the plant.

Regarding claim 2. Massey discloses The gardening appliance of claim 1, wherein the camera system comprises one camera positioned at a front center of the cabinet or within a door of the gardening appliance (figure 1, unit 118; [0043] the front panels 112 may include a door 118; figure 2, unit 214 a camera).

Regarding claim 10. Martin discloses The gardening appliance of claim 1, wherein the abnormal growth condition occurs when the plant grows beyond a predetermined size ([00290] Data from one or more of the cameras may be used to generate a 3D model of the plants 10 to determine a plant height, canopy size or other physical parameters of the plants 10; [00401] heights at or above the threshold value may indicate excessive vegetative growth; [00393] The performance criteria may comprise one or more threshold values or ranges, The performance criteria may vary at least in part in dependence on the particular sensors being used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Massey and Sompura with the invention of Martin, to determine the abnormal growth condition occurs when the plant grows beyond a predetermined size, such as a plant height, canopy size, and/or radial distance measured from a central axis of the grow module, in order to better monitor the growth of the plant.

Regarding claim 12. Martin discloses The gardening appliance of claim 1, wherein the controller is further configured for: 
providing a user notification when the abnormal growth condition occurs ([00160]-[00161] generate notifications regarding the determination that the parameters do not match the one or more performance criteria).
The same motivation has been stated in claim 1.

Regarding claim 14. Massey discloses The gardening appliance of claim 1, wherein the grow module comprises: 
a central hub rotatable about an axis (figure 9, [0073] rotate the plant housing assembly 204 about a plant axis 1204); 
a plurality of partitions extending from the central hub substantially along a radial direction (figure 9, [0076] The plant housing assembly 204 may include a plurality of growth rings 1206) to define a plurality of grow chambers spaced apart along a circumferential direction (figure 14, [0091] each growth ring 1206 may have a plurality of plant openings 2202 defined therein); and 
a plurality of apertures defined through the grow module (figure 14, [0092] the plant openings 2202 may be formed from a circular wave-like pattern defined in by the growth ring wall 2204 along the perimeter), the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants (figure 14, [0091] Each plant opening 2202 may be configured to accommodate a plant pod therein).

Regarding claim 15. The same analysis has been stated in claim 1. 

Regarding claim 20. The same analysis has been stated in claim 2.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1) as applied to claim 1 above, and further in view of HAMMELBACHER (US 20190299204 A1).
Regarding claim 3. HAMMELBACHER discloses multiple cameras spaced apart within a grow chamber for monitoring a plant from multiple angles ([0042] three cameras arranged around the rack or using two 3D cameras; [0001] an isolator assembly for producing an maintaining a sterile environment for plant cultivation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Massey, Sompura and Martin according to the invention of HAMMELBACHER, to use multiple cameras spaced apart within the grow chamber for monitoring the plant from multiple angles, in order to better monitor the growth of the plant.

Regarding claim 4. Official Notice is taken that the positions of the cameras are held unpatentable because shifting the positions of the cameras would not have modified the operation of the cameras (See MPEP 2144.04 VI C).
Therefore, it would have been obvious to arrange the multiple cameras spaced apart along the vertical direction, in order to better monitor the growth of the plant.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1) as applied to claim 1 above, and further in view of Prasad et al. (US 20180068447 A1).
Regarding claim 5. Prasad discloses operating a camera system at a frame rate of between about 0.25 and 30 frames per second ([0014] The camera can capture the image of the surrounding area at a sufficient frame-rate of ten frames per second).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Massey, Sompura and Martin according to the invention of Prasad, to operate the camera system at a frame rate of between about 0.25 and 30 frames per second, in order to better monitor the growth of the plant.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1) as applied to claim 1 above, and further in view of Camhi et al. (US 20200055402 A1).
Regarding claim 6. Camhi discloses analyzing a plurality of images using at least one of edge detection or color filtering ([0043] perform image analysis (e.g., image segmentation, color histograms, pattern recognition, edge detection, color filtering or a combination thereof) on images or video sequences captured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Massey, Sompura and Martin according to the invention of Camhi, to analyze the plurality of images using at least one of edge detection or color filtering, in order to better monitor the growth of the plant.

Regarding claim 18. The same analysis has been stated in claim 6.

Claims 7-9, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1) as applied to claim 1 above, and further in view of CHIANG et al. (US 20200388031 A1).
Regarding claim 7. CHIANG discloses stitching a plurality of images together to create a 3D image of an object ([0068] The 3D image was generated by stitching the successive 2D images together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Massey, Sompura and Martin according to the invention of CHIANG, to stitch the plurality of images together to create a 3D image of the plant, in order to better monitor the growth of the plant.

Regarding claim 8. Massey discloses transmitting an identification signal to a remote device ([0094] The controller 726 may automatically identify the plant pods positioned therein by communicating with the plant pods via wireless communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Massey, to transmit the 3D image to a remote device, in order to better monitor the growth of the plant.

Regarding claim 9. Martin discloses  
detecting the abnormal growth condition of a plant using a 3D image of the plant ([00158] determine whether parameters based at least in part on the sensor data match one or more performance criteria; [0041] one sensor is a camera; [00286] The plant sensors 132 may comprise a digital camera for imaging the plants 10; [00290] The digital camera may be a stereoscopic or 3D camera, and may capture one or both of digital photographic images or digital video).
The same motivation has been stated in claim 1.

Regarding claim 13. Martin discloses The gardening appliance of claim 12, wherein the user notification includes instructions related to the user manipulation of the plant ([00161] generate a second notification including a description of the adjustment to the at least one growing condition of the plant).
The same motivation has been stated in claim 1.

Regarding claim 16. The same analysis has been stated in claim 7.

Regarding claim 17. The same analysis has been stated in claim 9.

Regarding claim 19. The same analysis has been stated in claims 1 and 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Massey et al. (US 20210176935 A1) in view of Sompura (US 20200013182 A1) and Martin et al. (WO 2019/237203 A1) as applied to claim 1 above, and further in view of Regan et al. (US 20190200535 A1).
Regarding claim 11. Regan discloses roundness as quality of a plant ([0028] Phenotype or phenotypic traits for plants or crops may include quality (e.g., roundness)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Massey, Sompura and Martin with the invention of Regan, to determine the abnormal growth condition occurs when a quality measurement, such as a roundness, a sphericity, or a perimeter-to-area ratio of the plant drops below a predetermined threshold, in order to better monitor the growth of the plant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488